TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00615-CV







Frank Lister and Regular Veterans Association, Appellants



v.



Dyanne Engberg, Phillip Vela and Eric Engberg, Appellees







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT


NO. 95-09661, HONORABLE DON G. HUMBLE, JUDGE PRESIDING







PER CURIAM



	A final judgment was rendered in this cause on March 11, 1996.  A motion for new trial
was filed on April 9, 1996.  The timely filed motion for new trial extended the appellate timetable to the first
business day after ninety days had expired, or to June 10, 1996.  Tex. R. App. P. 41(a)(1).  The motion
also extended the trial court's plenary power to thirty days after the motion was acted upon or seventy-five
days after the trial-court judgment was signed, whichever occurs first. Tex. R. Civ. P. 329b(c), (e).  In this
case, the seventy-five day period overruling the motion by operation of law, plus the thirty-day grace
period, ended on June 24, 1996.  

	A second judgment was rendered on July 5, 1996.  Other than a nunc pro tunc correction,
a trial court order rendered after the court's plenary power has expired is void.  Porter v. Vick, 888
S.W.2d 789 (Tex. 1994); Tex. R. Civ. P. 316, 329b.  Therefore, the July 5, 1996, judgment has no effect
on this appeal.

	A timely-filed perfecting instrument is jurisdictional.  Davies v. Massey, 561 S.W.2d 799,
801 (Tex. 1978).  Appellant did not file a perfecting instrument until August 5, 1996, which is beyond the
ninety-day deadline of June 10, 1996.

	The Clerk of this Court received but did not file the one-volume transcript in this cause on
October 31, 1996.  The Clerk informed appellants that the transcript did not show that the appeal was
timely perfected and invited them to submit a motion to continue the appeal by December 2, 1996. 
Appellants have not responded.  On the record before us, we determine that we do not have jurisdiction. 
See Tex. R. App. P. 60(a)(2).

	We dismiss the appeal for want of jurisdiction.


Before Justices Powers, Jones and Kidd

Appeal Dismissed for Want of Jurisdiction

Filed:   February 27, 1997

Do Not Publish